     Case 3:20-cv-00967-JLS-KSC Document 41 Filed 08/13/20 PageID.2454 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    APARNA VASHISHT-ROTA, an                            Case No.: 20-CV-967 JLS (KSC)
      individual,
12
                                         Plaintiff,       ORDER DENYING WITHOUT
13                                                        PREJUDICE PLAINTIFF’S MOTION
      v.                                                  TO FILE COMPLAINT, AMENDED
14
                                                          COMPLAINT, AND EXHIBITS A–E
      HARRISBURG UNIVERSITY,
15                                                        UNDER SEAL
                                      Defendant.
16
                                                          (ECF No. 39)
17
18         Presently before the Court is Plaintiff Dr. Aparna Vashisht-Rota’s Motion to File
19   Complaint, Amended Complaint, and Exhibit[s] A–E Under Seal (“Mot.,” ECF No. 39).
20   The Motion is unopposed. Having carefully reviewed Plaintiff’s arguments, the documents
21   in question (ECF Nos. 1, 7), and the relevant law, the Court DENIES WITHOUT
22   PREJUDICE Plaintiff’s Motion.
23                                     LEGAL STANDARD
24         “[T]he courts of this country recognize a general right to inspect and copy public
25   records and documents, including judicial records and documents.” Nixon v. Warner
26   Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
27   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
28   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz

                                                      1
                                                                                 20-CV-967 JLS (KSC)
     Case 3:20-cv-00967-JLS-KSC Document 41 Filed 08/13/20 PageID.2455 Page 2 of 4



1    v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
2    of access is ‘based on the need for federal courts, although independent—indeed,
3    particularly because they are independent—to have a measure of accountability and for the
4    public to have confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler
5    Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d
6    1044, 1048 (2d Cir. 1995)).
7          A party seeking to seal a judicial record bears the burden of overcoming the strong
8    presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet this burden
9    depends upon whether the documents to be sealed relate to a motion that is “more than
10   tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1102. When
11   the underlying motion is more than tangentially related to the merits, the “compelling
12   reasons” standard applies. Id. at 1096–98. When the underlying motion does not surpass
13   the tangential relevance threshold, the “good cause” standard applies. Id.
14         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
15   disclosure and justify sealing court records exists when such ‘court files might have
16   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,
17   promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana,
18   447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the
19   production of records may lead to a litigant’s embarrassment, incrimination, or exposure
20   to further litigation will not, without more, compel the court to seal its records.” Id. (citing
21   Foltz, 331 F.3d at 1136). The decision to seal documents is “one best left to the sound
22   discretion of the trial court” upon consideration of “the relevant facts and circumstances of
23   the particular case.” Nixon, 435 U.S. at 599.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    2
                                                                                   20-CV-967 JLS (KSC)
     Case 3:20-cv-00967-JLS-KSC Document 41 Filed 08/13/20 PageID.2456 Page 3 of 4



1                                               ANALYSIS
2           Plaintiff seeks leave to file under seal her original complaint (ECF No. 1) and
3    Exhibits A through E thereto (ECF Nos. 1-2, 1-3, 1-10) 1 and the operative first amended
4    complaint (ECF No. 7). See Mot. at 2. Plaintiff contends that there exists “good cause” to
5    file these documents under seal because “[t]he matter contains documents that are
6    confidential and the parties exist in a highly competitive market.” Id. Plaintiff elsewhere
7    contends that “there is compelling reason to put the matter under seal” because “[t]he
8    materials are under seal in Utah and various courts.” ECF No. 39-2 at 1. There are several
9    issues with Plaintiff’s request.
10          First, “[t]he Ninth Circuit has not explicitly stated the standard—good cause or
11   compelling reasons—that applies to the sealing of a complaint, but . . . courts have held
12   that the compelling reasons standard applies because a complaint is the foundation of a
13   lawsuit.” In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK, 2013 WL 5366963, at
14   *2 (N.D. Cal. Sept. 25, 2013). Plaintiff generally asserts that there exists “good cause” to
15   seal the complaints and exhibits, which does not suffice to meet the “compelling reasons”
16   standard. See ECF No. 39 at 2; ECF No. 39-1 at 2. To the extent that Plaintiff does contend
17   that there exist “compelling reasons,” see ECF No. 39-2 at 1, she fails to “show[] specific
18   prejudice or harm will result if no [protection] is granted.” Phillips v. Gen. Motors Corp.,
19   307 F.3d 1206, 1210–11 (9th Cir. 2002).
20          Second, Plaintiff’s Motion is overbroad. “Any order sealing documents should be
21   ‘narrowly tailored’ to remove from public view only the material that is protected.” Ervine
22   v. Warden, 214 F. Supp. 3d 917, 919 (E.D. Cal. 2016) (citing Press-Enter. Co. v. Super.
23   Ct., 464 U.S. 501, 513 (1984)). Here, by contrast, Plaintiff seeks leave to file the entirety
24   of her complaint and first amended complaint under seal, including several exhibits, one
25   of which is a court filing that may already be publicly available. Accordingly, Plaintiff’s
26
27   1
      Although Plaintiff seeks leave to file Exhibits C and D under seal, those exhibits were withdrawn on
28   August 10, 2020, per Plaintiff’s August 8, 2020 Motion to Withdraw Exhibit C and D from the Complaint.
     See ECF No. 32.

                                                       3
                                                                                        20-CV-967 JLS (KSC)
     Case 3:20-cv-00967-JLS-KSC Document 41 Filed 08/13/20 PageID.2457 Page 4 of 4



1    Motion also must be denied as overbroad. See, e.g., Bangert v. Cty. of Placer, No. 2:17-
2    CV-1667 KJN P, 2019 WL 358518, at *13 (E.D. Cal. Jan. 29, 2019) (denying motion to
3    seal as overbroad where the parties seeking to seal did “not discuss any of the individual
4    exhibits attached to the [filing], which include[d] public documents such as an article from
5    the Sacramento Bee”).
6          Because Plaintiff has failed to meet his burden of establishing “compelling reasons”
7    sufficient to outweigh the public’s interest in narrowly tailored portions of her complaints,
8    the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion.
9                                         CONCLUSION
10         In light of the foregoing, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
11   Motion (ECF No. 39). Plaintiff MAY FILE a renewed motion to file under seal any
12   documents for which “compelling reasons” exist within fourteen (14) days of the electronic
13   docketing of this Order. See, e.g., Foltz, 331 F.3d at 1136.
14         IT IS SO ORDERED.
15
16   Dated: August 13, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                20-CV-967 JLS (KSC)
